I am addressing the General Assembly today at a difficult and painful time for Mexicans. Our nation has been battered by Nature. In recent weeks, together with our sister nations of the Caribbean and the states of Florida and Texas, in the United States, we have been hit by tremendous natural disasters that have resulted in suffering, destruction and death.
The worst for Mexico was two consecutive earthquakes in only 12 days, which have put to the test not only our readiness and infrastructure but our very humanity. The first earthquake left approximately 100 people dead and 300,000 injured in the southern states of Chiapas and Oaxaca. The second, just 48 hours ago, so far has caused 273 deaths and the destruction of many houses, schools and bridges. It has left many people wounded in Mexico City and in the central part of Mexico.
In the face of these natural disasters, today more than ever I feel proud to be Mexican. Mexican society, united and in a spirit of solidarity, has taken to the streets to help and rescue the victims. We are seeing young people rescuing the old, children rescuing their parents, homemakers joining rescue brigades, neighbours collecting food, people opening their homes and turning them into shelters, and others forming human chains to clear debris and save the lives of those who are still trapped. It is with great hope that we inform the Assembly that we have been able to pull 51 people alive from collapsed buildings, and we hope to rescue many more.
At this difficult time, Mexicans are very moved by the many speedy gestures of solidarity on the part of the international community. Friends are there at difficult times, and we have seen with great emotion that Mexico has true friends throughout the world. Their timely help can make the difference between life and death for many. So far, priority has been given to rescue activities, helping people trapped in the rubble to be able to see the light of day once again. We are also providing immediate medical assistance to those who need it urgently, and have joined together to feed and shelter all those who have lost their homes or are afraid to return to them.
Leading these efforts is a society resolved to move forward stronger than ever. We have had vital help in assisting our people from our armed forces and civil protection authorities. The rescuers have not rested in this task, and yet much remains to be done.
On behalf of the people and the Government of Mexico, and on behalf of the President of all Mexicans, Enrique Peña Nieto, let me wholeheartedly express my gratitude for the innumerable shows of sympathy and support that we have received from throughout the world. This help shows us that to be in the United Nations following a natural disaster means being among one’s family. Today Mexico feels embraced and is relieved to see that the world has not abandoned us in our tragedy. We would in particular like to thank Secretary-General António Guterres and the staff of the United Nations system that help with emergency situations by supporting urgent assistance efforts.
I should like also to thank the many countries that mobilized very quickly to send rescue teams and experts. This morning in Mexico City we woke up to the presence of rescue teams from Honduras and El Salvador, who were assigned to the Tlalpan area. Rescue teams from Israel were busy in Álvaro Obregón street; from the United States, in Escocia and Edimburgo streets; and from Panama, in Queretaro and Medellín streets. Rescue teams have recently arrived from Spain, and in the next few hours we are expecting teams from Ecuador, Japan, Colombia, Costa Rica and Peru and many other nations that have offered help, which we will definitely accept and avail ourselves of.
We give heartfelt thanks to the Governments of those countries for their solidarity. The Mexican people will not forget it.
The international solidarity that is on display in Mexico does not mean that we should not talk about the challenges facing the world, which can be overcome successfully only through that same solidarity. One of those challenges is the growing lack of confidence in multilateralism. In the past decade, the international economy experienced the impacts of a severe financial crisis in the more developed countries, which led to a sudden rise in unemployment, the loss of savings and a drop in the net worth of millions of families; many companies also went bankrupt. In addition, thousands of jobs are gradually disappearing owing to the growing use of robotics in certain industries and the automatization in the service industry. These factors have given rise to a wave of deep fear and social frustration, which have led to the rejection of an open world and of globalization.
Terrorism has also contributed to increasing fears of the outside world among the peoples of various regions. This wave of fear and rejection of globalization has reached the United Nations and other international organizations. Today we hear voices questioning the effectiveness of multilateralism in dealing with global challenges. It would seem today that the community of sovereign States is dealing with a false dilemma: to persevere in cooperation and in building bridges of understanding or, on the contrary, to close borders and build walls based on fear. Mexico rejects that dilemma. Mexico has been, is and will remain a sovereign State with a deep multilateral vocation. No country, however powerful, is capable of responding on its own to the enormous shared challenges of our time.
It is multilateralism that makes the difference between an international system of States that are limited to mutual coexistence and an international society in which sovereign States are committed to a joint and responsible coexistence for the solution of the common challenges. The commitment of States to multilateralism reduces anarchic tendencies in the international system. A world based on sovereignly accepted rules and procedures is in everyone’s interest, because multilateralism sets acceptable international parameters within which sovereign States accept to maintain their conduct.
The achievements of multilateralism in recent years are many. The fight against climate change, the preservation of biodiversity, the regulation of the arms trade, the new paradigm of international drug control policy and the response to natural disasters are some examples of that. Today, Mexico is betting once again on multilateralism in the process of negotiating the global compact for safe, orderly and regular migration.
Today, as Mexico confronts a tragedy, Mexicans once again see the value of multilateralism through the support provided by the United Nations Office for the Coordination of Humanitarian Affairs (OCHA). We recognize the value of being part of an authentic international community. In minutes, OCHA helped us to identify the countries that had the capacities to support our emergency. In that moment of pain, multilateralism and the United Nations showed the Mexicans their most generous and practical face.
Few instruments call for solidarity among human beings with the power of the 2030 Agenda for Sustainable Development. For Mexico, the Agenda is a State commitment. In that regard, we established a national council, headed by the President of the Republic, and the Federal Government will prepare its budget and development plans based on the criteria contained in the Agenda. The 2030 Agenda should serve as a new focal point for the work of our Organization. We must channel the energies of the United Nations towards effectively seeking the prosperity of the people of the planet.
Mexico will always be in favour of peace and the peaceful settlement of disputes. Unfortunately, armed conflicts continue to demand the involvement of the United Nations. That is why Mexico has participated in United Nations peacekeeping operations since 2014. The successful case of the Final Agreement for Ending the Conflict and Building a Stable and Lasting Peace is a significant example. However, if the United Nations is to be more effective in that task, it is necessary to strengthen its preventive capacities, focused on the individual, the promotion of development and, of course, respect for human rights.
The existence of nuclear weapons poses a threat to all humankind. In view of the persistence of the nuclear danger, the Government of Mexico signed the Treaty on the Prohibition of Nuclear Weapons yesterday, which the executive will soon submit to the approval of the Senate of the Republic. At the same time, Mexico will support all Security Council resolutions against nuclear threats, and today we reiterate our full support for the Treaty on the Non-Proliferation of Nuclear Weapons in order to ensure its effective compliance.
We unequivocally condemn all terrorist attacks, regardless of their motivation. That is why we support the multilateral initiatives of the United Nations, which, together with the efforts to eradicate terrorism, promote tolerance and the respect for human rights. States have the obligation to protect and promote human rights. However, women and girls suffer sexual violence, exclusion, marginalization, discrimination and, in extreme cases, abominable murders. Mexico recognizes its obligation to redouble efforts to combat those practices and punish their perpetrators. States should be committed in solidarity to the empowerment of women and girls. Gender equality is a prerequisite for a world in which peace and development are truly sustainable, inclusive and lasting.
Mexico reaffirms its openness to the world. We are expanding and diversifying our political, economic and cooperative links with all regions, including Europe, Asia and the Pacific. Mexico and the Union Europe are about to complete the updating of their legal framework, which will have stronger instruments, based on shared values, such as the defence of multilateralism, to better face the global challenges of today together. In the same way, we are strengthening our ties with China, Japan and the Republic of Korea. We have launched trade negotiations with Australia, New Zealand, Singapore and Israel, to mention just a few.
At the same time, we are determined to deepen our ties with the region to which we proudly belong, Latin America and the Caribbean. The natural disaster that Mexico experienced proves that solidarity is a critical value for the countries of our region. Mexico is standing and will continue to stand in solidarity with each and every one of the nations of Latin America and the Caribbean. We want to stand in solidarity with our brothers from El Salvador, Guatemala and Honduras in their ongoing efforts to strengthen the security, stability and prosperity of their societies in the interest of increasing the safety and prosperity of their peoples. Mexico also wishes to stand in solidarity with our brothers of the Caribbean, who are facing a huge challenge in their reconstruction. Mexico has been and will continue to be present in that effort.
We want to stand in solidarity with the Venezuelan people, who are struggling to recover their democracy. We will maintain our solidarity with our partners of the Pacific Ocean Alliance — Chile, Colombia and Peru — in order to continue promoting innovation, trade and investment in our countries. We want to stand in solidarity with members of the Southern Common Market — Argentina, Brazil, Paraguay and Uruguay — with which the Pacific Ocean Alliance has started a promising process of rapprochement. We want to be in solidarity with our Cuban brothers, who aspire to open up to the world and normalize their relations with all nations. Mexico is also a proud member of North America. As a sovereign and solidary nation, we believe in the process of North American integration so that the region can consolidate itself as the most competitive in the world. Mexico aspires to and foresees a region where bridges of friendship and cooperation prevail, along with the principle of shared responsibility in facing our common problems. Today, the people and the Government of Mexico reiterate from this rostrum their deep solidarity with all Mexicans living in the United States, regardless of their immigration status. The Government of Mexico has the moral and legal obligation to protect and support them. Through our consulates, we will continue to support them, defend their rights and advocate for their causes. We are deeply proud of them and their contribution to the North American economy, culture and society. We are particularly proud of the “dreamers” and will continue to strive for a permanent solution to their legal status.
With Canada and the United States, we are making progress in updating the North American Free Trade Agreement. We are participating in that process with absolute seriousness. Mexico will always defend its legitimate national interests in the conviction that it is possible to achieve a very positive result for all three countries. We know that the world is focused on the outcome of those negotiations. We have an opportunity to consolidate a more prosperous, more competitive and more just North America.
In the present moment of pain, Mexicans see the value of a more supportive, efficient, effective, transparent and representative United Nations. The Government that I represent supports the proposals of Secretary-General António Guterres, because they are aimed at making the United Nations system a more effective and solidary Organization.
The message that I bring today is that Mexico will overcome the recent catastrophe and our nation will be stronger for it. Mexicans are a strong people. The people and the Government of Mexico are still standing. Today, Mexicans thank the world and the United Nations. We thank the United Nations agencies for being aware of us. We thank Governments for their sympathy, support and extraordinarily valuable help. We thank all for their solidarity. We thank the citizens of the world who are thinking of us today. We thank them for their prayers and good wishes and for standing with Mexicans, today and always.